Citation Nr: 1414680	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-11 386A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975 and from July 1980 to February 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The case was remanded by the Board in June 2012 to provide the Veteran with a requested videoconference hearing before a member of the Board.  The Veteran was notified in November 2013 that a videoconference hearing before a member of the Board was scheduled for January 29, 2014.  However, a response was received by VA on January 29, 2014 in which the Veteran wished to cancel his request for a hearing; he wanted the file to be sent to the Board for adjudication.  Consequently, the Veteran's request for a Board hearing is considered to be withdrawn.  See 38 C.F.R. § 20.702(e) (2013).

Medical evidence was added to the record after the July 2011 Supplemental Statement of the Case (SSOC), which is the most recent SSOC on file, along with a waiver of RO jurisdiction for the additional medical evidence of record.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for paranoid schizophrenia was initially denied by an unappealed rating decision in March 1982.  This issue was subsequently denied by unappealed rating decisions in April 1982, August 1995, January 2000, October 2000, January 2002, and September 2002.

2.  Evidence received since the September 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for paranoid schizophrenia.

3.  The Veteran's preexisting paranoid schizophrenia was aggravated beyond normal progression by his active service.   


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that declined to reopen a claim of entitlement to service connection for paranoid schizophrenia has become final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the September 2002 rating decision that declined to reopen a claim of entitlement to service connection for paranoid schizophrenia is new and material; and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for the establishment of service connection for paranoid schizophrenia due to aggravation are met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the issue of new and material evidence to reopen the claim for service connection for paranoid schizophrenia is granted in the decision below, with the reopened claim for paranoid schizophrenia being granted, further discussion as to VA's duties to notify and assist with regard to such issue is rendered moot.


Analysis of the Claims

New and Material Evidence Claim

The Veteran seeks to establish service connection for paranoid schizophrenia.  The RO has declined to reopen the claim and has continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The claim for entitlement to service connection for paranoid schizophrenia was initially denied by an unappealed rating decision in March 1981 because the disability existed prior to service entrance and was not aggravated thereby.  The RO subsequently declined to reopen the claim for service connection for paranoid schizophrenia in unappealed rating decisions in April 1982, August 1995, January 2000, October 2000, January 2002, and September 2002.  The Veteran filed a claim to reopen the claim for service connection for paranoid schizophrenia in May 2007; and this appeal ensues from a rating decision in October 2007, which declined to reopen the claim for service connection for paranoid schizophrenia.  A notice of disagreement was received by VA in November 2007.  A Statement of the Case was issued in April 2009, and a substantive appeal was received from the Veteran later in April 2009.  

The pertinent evidence on file at the time of the September 2002 rating decision consisted of the Veteran's service treatment records and private and VA treatment records dated from September 1978 to August 2002.  

A December 1974 medical examination report shows the Veteran's medical condition, including his psychiatric condition, to be normal.  

The Veteran was hospitalized at a VA facility in September 1978 with complaints of nervousness and visual and auditory hallucinations.  Paranoid schizophrenia was diagnosed.  Paranoid schizophrenia was also diagnosed on VA hospitalization in December 1979.

There is no entrance medical history of medical examination report for the Veteran's second period of service beginning in July 1980.  He was hospitalized in December 1980 after being referred by his commanding officer because of unusual behaviors, such as not attending formations, refusing to wear a military uniform, and seeming to stay in bed all day.  It was noted that he had had two Article 15's since he began his second tour of duty.  The final diagnosis was schizophrenia, paranoid type, chronic, moderate; manifested by ideas of reference, auditory and visual hallucinations, persecutory delusions and hypervigilance; degree of impairment for further military duty, marked.  It was noted that the condition had been treated and was improved.  It was considered to have existed prior to service entrance.  It was recommended that the Veteran be medically discharged because of chronic mental illness.

Schizophrenia was diagnosed on post service private and VA treatment and hospital records beginning in April 1981.  It was noted by a VA physician in October 2001 and August 2002 that unless the Veteran was hospitalized for schizophrenia prior to 1980, his illness appeared to be service connected.

The pertinent evidence received by VA since the September 2002 rating decision consists of VA treatment records and opinions dated from May 2006 to April 2013, a January 2013 statement from the Veteran's mother, and written statements by and on behalf of the Veteran.  

This evidence includes September 2011 and April 2013 statements from a VA psychiatrist that it is as likely as not that the Veteran's preexisting paranoid schizophrenia was aggravated beyond normal progression by service.  
The Board has reviewed the evidence received into the record since the September 2002 RO denial and finds that new and material evidence has been received sufficient to reopen the claim for service connection for paranoid schizophrenia.  

Evidence received since the September 2002 RO denial is new because it had not previously been received by VA, and it is material because it relates to an element of service connection that was missing at the time of the prior final denial, specifically, that the Veteran has paranoid schizophrenia aggravated by service.  

This evidence raises a reasonable possibility of substantiating the claim for service connection for paranoid schizophrenia, as it bears upon elements of a claim for service connection.

Therefore, new and material evidence has been received and the claim for service connection for paranoid schizophrenia is reopened.  

The Board must now consider whether the Veteran will be prejudiced if the Board proceeds to consider his claim for service connection for paranoid schizophrenia on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has made arguments on the merits of the claim for service connection for paranoid schizophrenia throughout the appeal period.  He has also had the opportunity to submit evidence on the merits of the claim.  In light of the favorable grant of benefits, there is no possibility of prejudice by the Board's adjudication, in the first instance, of the claim for service connection for paranoid schizophrenia on the merits.  Curry v. Brown, 7 Vet App 59 (1994).

Service Connection Claim

The Veteran has contended that his paranoid schizophrenia was either incurred in or aggravated by service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the "pre-existing condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.

Conversely, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran was hospitalized at a VA facility in September 1978 with complaints of nervousness and visual and auditory hallucinations.  Paranoid schizophrenia was diagnosed.  Paranoid schizophrenia was also diagnosed on VA hospitalization in December 1979.

There is no entrance medical history of medical examination report for the Veteran's secondary period of service beginning in July 1980.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Consequently, the medical evidence shows that the Veteran had preexisting paranoid schizophrenia when he entered his second period of service.  The question now becomes whether there is evidence of aggravation of the Veteran's preexisting paranoid schizophrenia during his second period of service.

The Veteran was hospitalized in December 1980 after being referred by his commanding officer because of unusual behaviors, such as not attending formations, refusing to wear a military uniform, and seeming to stay in bed all day.  It was noted that he had had two Article 15's since he began his second tour of duty.  The final diagnosis was schizophrenia, paranoid type, chronic, moderate; manifested by ideas of reference, auditory and visual hallucinations, persecutory delusions and hypervigilance; degree of impairment for further military duty, marked.  It was noted that the condition had been treated and was improved.  It was considered to have existed prior to service entrance.  It was recommended that the Veteran be medically discharged because of chronic mental illness.

Schizophrenia was diagnosed on post service private and VA treatment and hospital records beginning in April 1981.  

According to September 2011 and April 2013 statements from a VA psychiatrist who had reviewed the pertinent evidence, as well as an April 2013 statement from a VA social worker who had worked with the Veteran for several years and had reviewed the evidence, it is as likely as not that the Veteran's preexisting paranoid schizophrenia was aggravated beyond normal progression by service.  The rationale for these opinions is that the Veteran was accepted as fit to serve when he started his second period of service and his condition did not deteriorate until several months after service reentrance due to problems with service, with the deterioration severe enough to warrant his release from service.  There is no nexus opinion on file against the claim.

Based on the above evidence, especially the September 2011 and April 2013 statements from the VA psychiatrist and the April 2013 statement from the VA social worker, the Board finds the evidence in favor of the claim based on aggravation of preexisting paranoid schizophrenia to be probative.  Consequently, service connection for preexisting paranoid schizophrenia due to aggravation is warranted for the approximate amount of disability caused by the aggravation.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for paranoid schizophrenia is reopened.

Entitlement to service connection for paranoid schizophrenia based on aggravation is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


